Case 1:20-cv-01492-STV Document 70 Filed 06/02/21 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


FUEL AUTOMATION STATION, LLC,

             Plaintiff,                           Case No.: 1:20-cv-01492-KLM
v.

FRAC SHACK, INC,

             Defendant.
                                          /

          MOTION TO RESTRICT PLAINTIFF’S REPLY TO THEIR MOTION
                    FOR PARTIAL SUMMARY JUDGMENT

      On July 13, 2019, Plaintiff Fuel Automation Station, LLC and Defendant Frac

Shack, Inc entered into a confidential, written settlement agreement (“the Agreement”),

in which the parties reached a complete settlement of two patent infringement lawsuits

that had been pending in the United States District Courts for the District of Colorado

and the Southern District of Texas. This matter involves an action for declaratory

judgment and breach of that Agreement. Plaintiff seeks to have the Agreement, and

references to it in its Reply Brief in Support of its Motion for Partial Summary Judgment,

restricted from public access.

      According to D.C.COLO.LCivR 7.2,
       A motion to restrict public access shall be open to public inspection and
       shall:
              (1) identify the document or the proceeding for which restriction is
              sought;
              (2) address the interest to be protected and why such interest
              outweighs the presumption of public access (stipulations between
              the parties or stipulated protective orders with regard to discovery,
              alone, are insufficient to justify restriction);
              (3) identify a clearly defined and serious injury that would result if
              access is not restricted;


                                              1
Case 1:20-cv-01492-STV Document 70 Filed 06/02/21 USDC Colorado Page 2 of 3




              (4) explain why no alternative to restriction is practicable or why
              only restriction will adequately protect the interest in question (e.g.,
              redaction, summarization, restricted access to exhibits or portions
              of exhibits); and
              (5) identify the level of restriction sought.

       The parties have an interest in preserving the confidentiality of their settlement

agreement. See, e.g., Early v. Aurora Corp. Plaza, LLC, No. 16-cv-4174-DDC-KGG,

2017 U.S. Dist. LEXIS 127375, at *2 (D. Kan. Aug. 10, 2017) (recognizing that “the

interest in preserving the result of confidential settlement negotiations outweighs the

public interest in accessing the settlement agreement”). Moreover, allowing a

confidential settlement agreement to become public would chill future settlement efforts.

And allowing the public to see the Agreement would be further prejudicial to both parties

from a business standpoint, as it could allow the parties’ competitors and customers to

gain access to sensitive and confidential competitor information.

       Regarding alternatives to restriction, Plaintiff has filed a redacted version of its

Reply Brief and Separate Statement of Facts for public access. But Plaintiff seeks to

have the unredacted version of the Reply and Separate Statement of Facts restricted to

Level 1 restriction.


                                           Respectfully Submitted,

Dated: June 2, 2021                        /s/ Steven Susser
                                           Steven Susser
                                           Alex Szypa
                                           CARLSON, GASKEY & OLDS, PC
                                           400 W. Maple Rd., Suite 350
                                           Birmingham, MI 48009
                                           Telephone: (248) 988-8360
                                           Facsimile: (248) 988-8363
                                           ssusser@cgolaw.com
                                           aszypa@cgolaw.com



                                              2
Case 1:20-cv-01492-STV Document 70 Filed 06/02/21 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE

        I hereby certify that on June 2, 2021, I electronically filed Motion to Restrict
Plaintiff’s Reply to their Motion for Partial Summary Judgment with the Clerk of Court
using the CM/ECF system which will send notification of such filing to all counsel of
record.


Dated: June 2, 2021                       /s/ Steven Susser
                                          Steven Susser
                                          Alex Szypa
                                          CARLSON, GASKEY & OLDS, PC
                                          400 W. Maple Rd., Suite 350
                                          Birmingham, MI 48009
                                          Telephone: (248) 988-8360
                                          Facsimile: (248) 988-8363
                                          ssusser@cgolaw.com
                                          aszypa@cgolaw.com




                                             3
